Opinion by
Wilson, J.
It was stipulated that the merchandise consists of zinc the same in all material respects as that passed upon in M. W. Zack Metal Company v. United States (26 Cust. Ct. 91, C. D. 1306), which the court held to be classifiable under paragraph 397 as articles in chief value of zinc, not specially *353provided for. However, inasmuch as the plaintiff in the cited case did not claim classification under paragraph 397, the protest therein was overruled without affirming the collector’s classification. On the record presented herein, the claim of the plaintiff was sustained.